              Case 2:19-cv-00188-ABJ Document 1 Filed 09/09/19 Page 1 of 5


                                                                           FILED
                                                                    US. DISTRICT
 Mark A. Klaassen
                                                                    DISTRICT or wygh:k
 United States Attorney
 C. LEVI MARTIN(WSB #6-3781)
 JEREMY A. Gross{WSB # 7-5110)
                                                                   201SSEP-9 PH I- 16
 Assistant United States Attorneys
 P.O. Box 668
                                                                   STEPHA» HARRIS. CLERK
                                                                          CHEYENNE
 Cheyenne, WY 82003
 Phone: 307-772-2124
 christopher.martin@usdoi.gov
 ieremv.gross@usdoi.gov


                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF WYOMING


UNITED STATES OF AMERICA,

                Plaintiff,

       V.                                                     Case No.


VERNON BLACK,

                Defendant.




                COMPLAINT AND APPLICATION FOR INJUNCTIVE RELIEF



         The United States of America, by and through the United States Attorney for the District

of Wyoming and its Assistant United States Attomeys, Levi Martin and Jeremy A. Gross, brings

this civil action for the recovery of civil monetary penalties and for injunctive relief against

Defendant Vemon Black for violations of the Packers and Stockyards Act of 1921, as amended

and supplemented, 7 U.S.C. §§ 181 et seg. ("P&SA" or "Act"). The United States alleges as

follows:


                                             PARTIES


         1.      Plaintiff is the United States of America.
            Case 2:19-cv-00188-ABJ Document 1 Filed 09/09/19 Page 2 of 5



       2.      Defendant Vemon Black is an individual with an address of 11677 U.S. Hwy 26,

Riverton, WY 82501. Defendant is engaged in business as a "market agency" and "dealer" under

the Act. 5ee7U.S.C. §201.

                                   JURISDICTION AND VENUE


       3.      Jurisdiction for this action is conferred on this Court by Sections 312, 314, & 315

ofthe P&SA (7 U.S.C. §§ 213,215,& 216)and 28 U.S.C. §§ 1345 and 1355. In addition. Section

404 of the P&SA empowers the Attorney General of the United States to initiate appropriate

proceedings under the Act to be commenced and prosecuted in the proper courts of the United

States. See 1 U.S.C. § 224.

       4.      Venue is proper in the District of Wyoming under 28 U.S.C. § 1391(b)& 7 U.S.C

§ 216, as Defendant resides in this District and a substantial part of the events giving rise to the

claim occurred in this District.


                            FACTS COMMON TO ALL CLAIMS


       5.      The P&SA regulates the conduct of packers, swine dealers, live poultry dealers,

stockyard owners, market agencies, and dealers, imposing certain affirmative requirements on

these entities and proscribing certain conduct by them. See 1 U.S.C. §§ 181 et seq.

       6.      Not later than 2009,the Defendant began operating as a market agency by receiving

commissions for purchasing cattle on behalf of a company.

       7.       Persons operating as a market agency are required to register with the Secretary

and file and maintain a bond or bond equivalent in an amount set by 7 C.F.R. § 201.30. See 1

U.S.C. §§ 203 & 204. The Defendant has repeatedly failed to comply with these requirements of

the Act.
             Case 2:19-cv-00188-ABJ Document 1 Filed 09/09/19 Page 3 of 5



        8.      In a Decision and Order of the Secretary for the United States Department of

Agriculture ("Secretary's Order"), dated December 31, 2012, the Defendant was found to have

willfully violated 7 U.S.C. § 213(a) of the P&SA by engaging in operations subject to the Act

without registering with the Secretary and without obtaining or maintaining an adequate bond or

bond equivalent. See In re: Vernon Black, P&S Docket No. D-11-0139.(Exhibit 1).

        9.      The Secretary's Order mandated the Defendant to "cease and desist from engaging

in business in any capacity for which bonding is required without obtaining,filing, and maintaining

an adequate bond ...[and] without first becoming properly registered[.]" The Defendant was also

assessed a civil penalty in the amount offour thousand dollars ($4,000.00).

        10.     Defendant has not paid the civil penalty, nor has he ceased his unlawful behavior.

Indeed, the Defendant knowingly and unlawfully continued to engage in the business of buying

livestock in commerce and receiving commissions without registering with the Secretary and

without maintaining an adequate bond or bond equivalent.

        11.     Specifically, during the period of December 2, 2014 through November 13, 2015,

Defendant engaged in 33 different transactions wherein he operated as a market agency, by

purchasing 2,680 head of livestock with amarket value of $2,981,535.00.

       12.      More recently (between November 16, 2018 and June 13, 2019), Defendant

engaged in eight transactions wherein he operated as a market agency, and twelve other

transactions wherein he operated as a dealer. (A dealer is also required to register and maintain

bonding;see 1 U.S.C. § 203 & 7 U.S.C. § 204). The total market value for these transactions was

$87,860.31. The Defendant, in violation ofthe Secretary's Order,the Act, and the regulations, has

still not registered with the Secretary, nor has he obtained an adequate bond or bond equivalent.
              Case 2:19-cv-00188-ABJ Document 1 Filed 09/09/19 Page 4 of 5



         13.     On information and belief,the Defendant will further continue to operate as a dealer

and/or market agency in violation of the Secretary's Order, the Act, and the regulations

promulgated thereunder, unless he is enjoined from doing so.

                              COUNT I(Violation of7 U.S.C.§ 203)

         14.     The United States incorporates Paragraphs 1 through 13 of this Complaint, as if

fully set forth herein.

        15.      Defendant has repeatedly violated the P&SA by failing to register with the

Secretary,as required by 7 U.S.C. §203 and section 201.10 ofthe Regulations(9 C.F.R. §201.10).

                             COUNT II (Violation of 7 U.S.C.§ 204)

        16.      The United States incorporates Paragraphs 1 through 15 of this Complaint, as if

fully set forth herein.

        17.      Defendant has repeatedly violated the P&SA by failing to post a bond, as required

by 7 U.S.C. § 204 and sections 201.29 and 201.30 ofthe Regulations(9 C.F.R. §§ 201.29,201.30).

                           COUNT III(Violation of 7 U.S.C.§ 213(a))

        18.      The United States incorporates Paragraphs 1 through 17 of this Complaint, as if

fiilly set forth herein.

        19.      Defendant has repeatedly violated the Secretary's Order by engaging in or using

imfair, unjustly discriminatory, or deceptive practices in connection with the buying, or selling on

a commission basis, of livestock, and by failing to pay the civil penalty.

WHEREFORE,the United States of America respectfully prays that this Court:

        A.      Issue an order declaring that Defendant, in acting as a market agency, was subject

to the Act and has repeatedly violated the Act and the regulations promulgated thereunder;
              Case 2:19-cv-00188-ABJ Document 1 Filed 09/09/19 Page 5 of 5



         B.      Issue an order declaring that Defendant, in acting as a dealer, was subject to the Act

and has repeatedly violated the Act and the regulations promulgated thereunder;

         C.      Issue an order declaring that Defendant has repeatedly violated the Secretary's

Order;

         D.      Order monetary penalties to be paid to the United States for each and every

violation of 7 U.S.C. § 203 and its promulgating regulations (plus any interest from the date of

judgment), in an amount to be proved at trial;

         E.      Order monetary forfeiture to the United States for each and every violation of 7

U.S.C. § 215(a) and its promulgating regulations (plus any interest from the date ofjudgment), in

an amount to be proved at trial;

         F.      Order Defendant to pay the $4,000 civil penalty that was assessed against him in

the Secretary's Order(7 U.S.C. § 213(b));

         G.      Order Defendant permanently enjoined from engaging in business as a dealer or

market agency within the meaning of the Act without being registered with the Secretary, and

bonded, as required by the Act and the regulations promulgated thereunder(7 U.S.C. § 216);

         H.      Order Defendant pay the costs of this proceeding; and

         I.      Provide the United States with any further relief the Court deems just and proper.

Respectfully submitted this 9th day of September, 2019.

                                                               Mark A. Klaassen
                                                               United Statjfes Aomey

                                                               C. Levi Martin
                                                               Jeremy A. Gross
                                                               Assistant United States Attorneys
                                    Case 2:19-cv-00188-ABJ Document 1-1 Filed 09/09/19 Page 1 of 1
    JS44 (Rev. 06/17)                                               CIVIL COVER SHEET                                                  RECEIVED
    The JS 44 civil cover sheet and the information contained herein neither r^lace nor supplement the filina and service of pleac ngs or other papers as required by law, e                                           cept as
    provided iw local rules ofcourt. This form, approved by the Judicial Conference of the United States in September 1974, is r\ )uired for the use ciftiie                                            Court foi the
    purpose ofinitialing the civil docket sheet. (SUE INSTRUCTIONS ON NEXTPAGE OF THIS FORM.)
                                                                                                                                                                     _SEP
    \. (a) PLAINTIFFS                                                                                             ,,DEFENDANTS
                                                                                                                   Vernon Black                                             CLERK. U.S.D.C.
     United States                                                                                                 11677 U.S. Hwy 26                                   CHEYENNE. WYOMING
                                                                                                                   Riverton, WY 82501
       (b) County of Residence of First Listed Plaintiff                                                             County of Residence of First Listed Defendant                     Fremont
                                    (EXCEPTiN U.S. PU/NT/FFCASES)                                                                                     (IN U.S. PUINT/FF CASES ONLY)
                                                                                                                     NOTE;      IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                                THE TRACT OF LAND INVOLVED.


       (c) Attorneys (Firm Name, AdJre.'ts. and Telephone Number)                                                    Attorneys (IfKnown)
    U.S. Attorneys Office
    2120 Capitol Ave, Suite 4000
    Cheyenne, WY 82001 307-772-2124

    II. BASIS OF JURISDICTION (Place an "X"in One Box Only)                                            III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an '".V" in One Boxfor Plaintiff
                                                                                                                (For Diversity Cases Only)                                                and One Boxfor Defendant)
    6f. 1   U.S. Govemment                G i     Federal Question                                                                              RTF     DEF                                                 FTP           DEF
               Plaimiff                             (U.S Ooremmeni Not a Party)                            Citizen of This Stale            O     1      □     1   Incorporated or Principal Place             O   4      □ 4
                                                                                                                                                                     of Business In This Stale


    a 2     U.S. Government               O 4     Diversity                                                Citizen of Another State             □ 2      0     2   Incorporated       Principal Place          □   5      OS
               Defendant                            (Indicate Citizenship ofParlies in hem HI)                                                                        of Business In Another State


                                                                                                           Citizen or Subject of a          □ 3         O      3   Foreign Nation                              □ 6        3 e
                                                                                                             Foreign Country
    IV. NATURE OF SUIT (Place an                            m One Box Only)                                                                              Click here for: Nature ofSuit Code Descrintions.
1              CONTRACT                                                TORTS                                  FORFEITURE/PENA LTV                            BANKRUPTCY                         OTHER STATUTES                   1
    O 110 Insurance                         PERSONAL INJURY                    PERSONAL INJURY             3 625 Drug Related Seizure             □ 422 Appeal 28 USC 158                 □ 375 False Claims Act
    O 120 Marine                         □ 310 Airplane                  □ 365 Personal Injury -                   ofPropeity 21 USC 881          □ 423 Withdrawal                        □ 376 Qui Tarn (31 USC
    O 130 Miller Act                     □ 315 -Airplane Product               Product Liability              690 Other                                      28 USC 157                         3729(a))
    □ 140 Negotiable Instrument                 Liability                □ 367 Health Care/                                                                                               □ 400 State Reapportionment
    □ 150 Recovery ofOverpayment         □ 320 Assault, Libel &                  Pharmaceutical                                                        PROPERTY RIGHTS                    □ 410 Antitrust
            &. Enforcement of Judgment            Slander                        Personal Injury                                                  □ 820 Copyrights                        3 430 Banks and Banking
    □ 151 Medicare .Act                  □ 3.^0 Federal Employers"               lYoduct Liabilitv'                                               □ 830 Patent                            □ 450 Commerce
    □ 152 Recovery of Defaulted                   Liability              0 368 Asbestos Personal                                                  □ 835 Patent - Abbreviated              3 460 Deportation
            Student Loans                □ .^40 Marine                            Injury Product                                                             New Drug Application         □ 470 Racketeer Influenced and
            (Excludes Veterans)          □ 345 Marine Product                     Liability                                                       O 840 Trademark                                Corrupt Organizations
    O 153 Recovery of Oveipavment                 Liability                   PERSONAL PROPERTY                          I.AROR                       SOCIAL-SECURITY                     □ 480 Consumer Credit
          ofVeieran's Benefits           O 350 Motor Vehicle             □ 370 Other Fraud                 0 710 Fair Labor Standards             □ 861 HIA(1395f!)                       O 490 Cable,'Sat TV
    □ 160 Stockholders'Suits             G 355 Motor Vehicle             □ 371 Truth in Lending                    Act                            □ 862 Black Lung (923)                  □ 850 Securities/Commodities/
    O 190 Other Contract                        Product Liability        □ 380 Other Personal              □ 720 Labor/Management                 □ 863 DIWC/DIWW (405(g))                       Exchange
    □ 195 Contract Product Liability     □ 360 Other Personal                    Property Damage                  Relations                       a 864 SSiD Title XVI                    □ 890 Other Statutory Actions
    □ 196 Franchise                             injury                   0 385 Property Damage             □ 740 Railway Labor Act                □ 865 RSI (405(g))                      □ 891 .Agricultural Acts
                                         □ 362 Personal Injury -                 Product Liability         O 751 Family and Medical                                                       □ 893 Environmental Matters
                                                Medical Malpractice                                                Leave Act                                                              □ 895 Freedom of Information
1           REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIGNS               □ 790 Other Labor Liugation                 FEDERAL TAX SUITS                         Act
    □ 210LandCondenination               □ 440 Other Civil Rights             Habeas Corpus:               □ 791 Employee Retirement              O 870 Taxes (U.S. Plaintiff             O 896 .Arbitration
    O 220 Foreclosure                    □ 441 Voting                    O 463 Alien Detainee                    Income Security Act                    or Defendant)                     □ 899 Administrative Procedure
    O 230 Rent Lease & Ejectment         □ 442 Employment                □ 510 Motions to Vacate                                                  □ 871 IRS—Third Party                         Act/Review or Appeal of
    □ 240Tonslo Land                     □ 443 Housing/                          Sentence                                                                    26 USC 7609                        Agency Decision
    □ 245 Tort Product Liability                Accommodations           □ 530 General                                                                                                    □ 950 Constitutionality of
    □ 290 All Other Real Property        □ 445 Amer. w/Disabilities - □ 535 Death Penalty                          IMMIGRATION                                                                   State Statutes
                                                Employment                    Other:                       □ 462 Naturalization Application
                                         0 446 Amer. w/Disabilities - □ 540 Mandamus & Other               □ 465 Other Immigration
                                                Other                    3 550 Civil Rights                       Actions
                                         □ 448 Education                 □ 555 Prison Condition
                                                                         3 560 Civil Detainee-
                                                                                 Conditions of
                                                                                 Confinement

V, ORIGIN (Place an "X" m One Box Only)
X'          Original          □ 2 Removed from                  O 3     Remanded from                 □ 4 Reinstated or        0 5 Transferred from                Cl 6 Multidistrict              CJ 8 Multidistrict
            Proceeding              State Court                         Appellate Court                    Reopened                   Another District                     Litigation -                   Litigation -
                                                                                                                                      (specif )                            Transfer                      Direct File
                                             Cite the U.S. Civil Statute under which you are filing (I>n not cite jurisdictlonal statutes unless diversity):
                                              1 U.S.C. SS 181 etsea.
VI. CAUSE OF ACTION
                                             Brief description of cause:
                                              Mr. Black is continuing to operate as a market agency and dealer without being registered with USDA or bonded.
VII. REQUESTED IN                            □ CHECK IF THIS IS A CLASS ACTION                               DEMAND S                 .     .                  CHECK YES only if demanded In complaint:
            COMPLAINT:                             UNDER RULE 23. F.R.Cv.P                                                                                     JITRY DEM.\ND:                 □ Yes            ONo
Vm. RELATED CASE(S)
             IF ANY                                   hisiruciions):     JUDGE                                                                        DOCKET NUMBER
DATE                                                                          ^IGNA^^E
09/09/2019
FOR OFFICE USE ONLY


      RECEIPT#                      AMOUNT                                       APPLYING IFP                                      JUDGE
                                                                                                                                            JohviSbPl                      MAG. JUDGE




                                                                                                                                                                               (1 ^[hUuiA)
              Case 2:19-cv-00188-ABJ Document 1-2 Filed 09/09/19 Page 1 of 1




Please wait...
If this message is not eventually replaced by the proper contents of the document, your PDF
viewer may not be able to display this type of document.

You can upgrade to the latest version of Adobe Reader for Windows®, Mac, or Linux® by
visiting http://www.adobe.com/go/reader_download.

For more assistance with Adobe Reader visit http://www.adobe.com/go/acrreader.
Windows is either a registered trademark or a trademark of Microsoft Corporation in the United States and/or other countries. Mac is a trademark
of Apple Inc., registered in the United States and other countries. Linux is the registered trademark of Linus Torvalds in the U.S. and other
countries.
